Citation Nr: 1027944	
Decision Date: 07/27/10    Archive Date: 08/10/10

DOCKET NO.  08-24 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 10 percent for left 
testalgia.

3.  Propriety of reduction of service-connected degenerative disc 
disease,L4-5 (hereinafter, "low back disorder") from 20 to 10 
percent effective September 19, 2006.


REPRESENTATION

Appellant represented by:	Ralph J. Bratch, Esq.


WITNESS AT HEARINGS ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from June 2001 to October 2004.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

The Veteran provided testimony at hearings conducted before 
personnel at the RO in June 2008 and June 2009.  Transcripts from 
both hearings have been associated with the Veteran's VA claims 
folder.

The Board observes that the Veteran also initiated an appeal to 
the April 2007 rating decision's denial of a total rating due to 
individual unemployability (TDIU) due to service-connected 
disabilities.  However, he withdrew his appeal as to that issue 
in June 2008.  See 38 C.F.R. § 20.204 (2009).  Although he again 
raised this claim in May 2009, it was subsequently denied by an 
August 2009 decision, and the record does not reflect he has 
submitted a Notice of Disagreement with that decision.  See 
38 C.F.R. §§ 20.200, 20.201 (2009).  Therefore, the Board does 
not currently have jurisdiction over that issue.

As an additional matter, the Board further observes that the 
Veteran initiated an appeal to the denial of a temporary total 
rating due to hospital treatment in excess of 21 days for PTSD, 
and the denial of service connection for traumatic brain injury.  
However, he did not perfect his appeal by filing a timely 
Substantive Appeal after a Statement of the Case (SOC) was 
promulgated on these issues in August 2009.  Consequently, the 
Board does not have jurisdiction to address these issues.  See 
38 C.F.R. §§ 20.200, 20.302 (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In March 2010, after this case was certified and transferred to 
the Board, correspondence was received from the Veteran's 
attorney which, in part, included a request for a Board 
videoconference hearing on all issues presently before the Board.

Videoconference hearings must be scheduled by the RO.  See 38 
C.F.R. §§ 20.700,
 20.704.

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a 
videoconference hearing before a Veterans 
Law Judge (VLJ) pursuant to his March 2010 
request.  The Veteran should be notified in 
writing of the date, time and location of 
the hearing.

After the hearing is conducted, or if the 
Veteran withdraws the hearing request or 
fails to report for the scheduled hearing, 
the claims file should be returned to the 
Board, in accordance with appellate 
procedures.

By this remand, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this case.  
The purpose of this remand is to afford the Veteran due process 
of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



